COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


CHRISTOPHER SMITH,                                §
                                                                  No. 08-14-00126-CR
                     Appellant,                   §
                                                                    Appeal from the
v.                                                §
                                                                     County Court
THE STATE OF TEXAS,                               §
                                                                 of Crane County, Texas
                     Appellee.                    §
                                                                      (TC# 8016)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF MAY, 2014.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.